El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El Pueblo de Puerto Pico demandó en reivindicación a don José D. Eiera alegando como fundamento de la acción que éste se halla poseyendo sin título legal cierta parcela de tierra radicada en el barrio de Puerta de Tierra de esta ciu-dad, que pertenece en propiedad al demandante por cesión que de ella le hizo el Grobierno de los Estados Unidos de Norte América, quien la adquirió de España en virtud del Tratado de París firmado por ambas naciones en 10 de diciembre de 1898.
Además de la devolución de la finca pidió del demandado cierta cantidad de dinero por los frutos que había producido.
El demandado contesto esa reclamación negando que El *3Pueblo de Puerto Eico ni el Gobierno de los Estados Unidos de América, bayan sido dueños en algún tiempo de la parcela de tierra que se le pide porque, con anterioridad al Tratado de París, España se .había desprendido de sus derechos do-minicales en dicha finca por la escritura de 27 de septiembre de 1897 por la cual el Intendente General de Hacienda de esta isla, en nombre del Gobierno Español, vendió esa finca a don Manuel J. Gestera y Gestera por precio recibido, la que actualmente pertenece al demandado por título de com-praventa inscrito en el Eegistro de la Propiedad de San Juan, en el que también inscribieron sus adquisiciones el Gobierno de España y los posteriores adquirentes. Negó deber can-tidad alguna por frutos y alegó además su condición de ter-cero, manifestando que adquirió el dominio de persona que en el registro de la propiedad aparecía como dueña de dicho inmueble sin condición ni defecto alguno.
El pleito terminó por sentencia que declara con lugar la demanda en cuanto a la devolución de la finca al demandante y sin lugar en cuanto al pago de la cantidad que se recla-maba, y de esa sentencia apeló el demandado por medio del presente recurso.
La primera cuestión a resolver es si como sostuvo el de-mandado en su contestación y sostiene ahora en este recurso, el demandante carece de acción para reivindicar por no ser dueño de la finca objeto del litigio.
No niega el apelante que España fué dueña de los terrenos que son objeto de este pleito, pero sostiene que puesto que los había vendido a Gestera en 1897, antes de su guerra con los Estados Unidos de América, declarada en 25 de abril de 1898, no pudo ceder ni cedió la propiedad de esos terrenos al firmar en París el tratado de paz de 10 de diciembre de 1898 por el que hizo cesión de-la isla de Puerto Eico y de las propiedades que en ella correspondían a la Corona de España, por lo que los Estados Unidos nunca han sido dueños de ellos ni pudieron cederlos al Pueblo de Puerto Eico, por cuyo motivo éste no puede reivindicarlos.
*4Si la venta que los funcionarios de España en Puerto Rico lucieron a Gestera en el año de 1897 es válida, entonces tiene razón el apelante, porque el artículo 8º. de dicho Tratado de Paz dispuso que la cesión de la isla a los Estados Unidos no mermaría la propiedad o los derechos que correspondieran con arreglo a las leyes, a los poseedores pacíficos de bienes de toda clase, inclusos los de los individuos particulares, cualquiera que fuera su nacionalidad.
Por el contrario, si el título por el que aparece España desprendiéndose del dominio de esos terrenos no es válido con arreglo a las leyes, entonces España no se había des-prendido de su propiedad cuando firmó el Tratado de Paz ele París y por tanto por él pasó la propiedad de esos terrenos a los Estados Unidos de América quienes pudieron cederlos y en efecto los cedieron al Pueblo de Puerto Rico, quien como tal dueño puede recobrarlos de quien los posea sin título legal, por la ilegalidad del título de Gestera.
Respecto al dominio de España sobre los terrenos realen-gos cuyo carácter tenían los que nos ocupan, como no es cues-tión que se controvierte ahora nos bastará hacer referencia a los casos de El Pueblo v. Dimas, 18 D. P. R. 1061, y El Pueblo v. El Municipio de San Juan, 19 D. P. R. 656.
Así pues, la cuestión fundamental en este pleito es la de si el título de Gestera es válido y le trasmitió por tanto la propiedad de los terrenos que tenía España y que hoy posee el apelante; y aunque éste sostiene que El Pueblo de Puerto Rico, como cesionario de los Estados Unidos, no puede inves-tigar los actos de los funcionarios de España realizados antes de la guerra, sin embargo, correspondiendo por el Tratado de París a los Estados Unidos de América el derecho de propiedad que tenía España en esta isla, cedido luego a El Pueblo de Puerto Rico, es claro que si España podía exa-minar la leg'alidad del título otorgado por sus funcionarios a Gestera y anularlo, derecho que nadie negará, pueden tam-bién los Estados Unidos como cesionarios de los derechos que España tenía en esta isla, y como cesionario suyo El Pueblo *5de Puerto Rico, examinar la validez del título de Gestera aun-que para ello tenga que investigar los actos de los funcio-narios de España. No parece sostenible que porque no se descubran actos irregulares o equivocados de funcionarios pú-blicos de España hayan de continuar en la posesión de los terrenos que le pertenecieron y cuya propiedad traspasó a los Estados Unidos, personas que los tienen sin derecho para ello. Sentado esto, pasemos a estudiar el título de Gestera.
En 17 de abril de 1884 el Rey de España aprobó el Re-glamento para la venta por composición de terrenos realengos en la Isla de Puerto Rico, cuyo artículo 5º. dice así:
“Art. 5º. — Los poseedores de terrenos que careciendo de justo título y no pudiendo alegar el derecho de prescripción establecido en el artículo 2º. de este reglamento, los tengan en la actualidad desti-nados a cafetales o a cualquier otro cultivo agrario, a los cuales se refiere el párrafo 3º. de la Real Orden de 5 de junio de 1877, podrán adquirir la propiedad de los mismos por composición pagando a la Hacienda el valor que por la tasación correspondiente se asigne al terreno en la época en que indebidamente fué ocupado.”
Otras disposiciones del Reglamento determinan la forma y plazo en que habrán de hacerse los pagos: que las peticio-nes se dirigirán al Intendente General de Hacienda determi-nando los requisitos que ha de contener, y que a ella corres-ponde la tramitación de los expedientes y de los incidentes a que den lugar y la resolución a una Junta Superior de Com-posición y Yenta de Realengos, compuesta por los funciona-rios que determina: cómo ha de hacerse el deslinde y tasa-ción de los terrenos solicitados y por quién aprobado el expe-diente, y que el Intendente General de Hacienda o quien le suceda en su cargo y represente en sus funciones, será quien otorgue el título de propiedad cuando se lleve a efecto en esta capital.
En ese reglamento no se fija plazo para presentar la solicitud, para tramitar el expediente ni para otorgar la es-critura de venta.
Posteriormente la Reina de España firmó en 1º. de febrero *6de 1894 el Decreto que so publicó en la Gaceta de esta Isla-el 6 de marzo siguiente y que dice así:
“Artículo Unico. — Se amplía en diez años, a contar desde el 17 de abril de 1884, el plazo para que los poseedores de terrenos rea-lengos en la Isla de Puerto Rico, que los tuvieren cultivados a lo menos de dos años antes del término del mismo, y se bailaren en las demás condiciones a que se refiere el artículo 5º. del Real Decreto de la fecha antes citada,- puedan adquirir la propiedad de dichos terrenos por medio de composición con la Hacienda, satisfaciendo su valor con sujeción a lo preceptuado en el artículo 7º. del referido Real Decreto.”
Días después, en 29 de marzo, se dictó por el Intendente General la resolución que se insertó en la Gaceta de 3 de abril de 1894, la que dice así:
“Ampliado en diez años por S. M. el Rey (Q. D. G.), el plazo para que los poseedores de terrenos realengos de esta isla puedan adquirirlos por composición con la Hacienda siempre que los tu-, vieren cultivados a lo menos dos años antes de la terminación de ese plazo que vencerá el 17 de abril del corriente año, ha resuelto el Iltmo. Sr. Intendente de acuerdo con este Centro que hasta las doce de la mañana del indicado día 17 de abril próximo se admitan las solicitudes que con tal motivo se presenten; advirtiéndose que ven-cido ese plazo, quedarán sin curso todas las solicitudes que pudieran presentarse.
‘-‘Y con el fin de que en su día no pueda alegarse ignorancia por parte de los interesados, recomiendo eficazmente a los Sres. Alcaldes que por medio de edictos y cedulones hagan pública esta disposición en los diferentes barrios de sus respectivas jurisdicciones.
“De quedar enterados de esta disposición acusarán recibo los se-ñores alcaldes.
“Puerto Rico, 29 de marzo de 1894. El Administrador Central, Antonio de Olózaga.”
Tres años después de esto, en 29 de septiembre de 1897, el Intendente General de Hacienda Pública, interino, en re-presentación de los derechos e intereses del fisco y como jefe del Estado en esta Provincia de Puerto Pico, compareció ante Notario Público eon don-Manuel J. Gestera y Gestera y *7otorgó a éste escritura de venta en composición de los terre-nos que son objeto de este pleito por precio recibido e ingre-sado en las arcas del Tesoro.
Esa escritura fué presentada como prueba en el juicio de este pleito y en ella se hizo constar por el notario con vista de un expediente que le fué exhibido y que dió fe tener a la vista, que Gestera acudió a la Intendencia General ele Hacienda en escrito de 2 ele junio ele 1897 solicitando que de acuerdo con las disposiciones del Reglamento sobre Compo-sición y Yenta de terrenos baldíos vigente en esta isla, se le concediera la propiedad por composición con el Estado de una superficie de terreno pantanoso o manglar, que es el que está en litigio en este pleito, fundándose en haber desecado y cultivado por su cuenta dicha superficie convirtiéndola en terreno afirmado y habitable “hace el espacio de tres años,” invirtiendo considerables siímas y siendo de notorio beneficio para la salubridad del barrio.
Los demás hechos que se transcriben de ese expediente cuyo fin fué el otorgamiento de la ameritada escritura, no tienen importancia para la resolución de este caso.
El expediente 'original no fué presentado en el juicio por-que se justificó que se ha extraviado, pero los hechos que de él hemos consignado tomándolos de lo relacionado en la es-critura de venta a Gestera, podemos tomarlos como base para considerar la cuestión de derecho que de ellos surge porque constan en un documento suscrito por las partes de este pleito.
Con lo que hemos expuesto podemos considerar la 'cues-tión fundamental de este pleito.
Puesto que el Reglamento de 17 de abril de 1884 para la composición y venta de terrenos realengos en esta isla na fijó plazo para que los poseedores de ellos pudieran adqui-rirlos por composición, lo que en verdad hizo el Real Decreto de 1º. de febrero de 1894, más que ampliar plazo alguno, fué fijar un término dentro del cual podía adquirirse la propiedad en esa forma de terrenos realengos, y de acuerdo con su pre-*8cepto ese plazo vencía el 17 de abril de 1894, siendo condición además que los terrenos estuvieran en cultivo por lo menos desde dos años antes de esa fecba, o sea desde el 17 de abril de 1892.
Si ese Eeal Decreto se hubiera interpretado estrictamente pudiera haberse exigido que para el día 17 de abril de 1894 debiera haberse adquirido la propiedad por composición, pero sin duda teniéndose en cuenta por la Intendencia General que dicho Decreto se había publicado en esta isla el 6 de marzo de 1894 y que de acuerdo con el Reglamento a que hacía refe-rencia debían practicarse ciertos trámites después de presen-tada la solicitud para adquirir por composición, difíciles de llevar a cabo en tan corto tiempo, decidió, creemos que acer-tadamente, que las peticiones se presentaran hasta el día 17 de abril de 1894. Así pues, podía presentarse la solicitud antes de expirar el plazo fijado en dicho Real Decreto y, sin embargo, por la posterior tramitación de la solicitud no otor-garse la propiedad sino en. fecha más o menos remota, no limi-tada por disposición legal alguna.
Teniendo en cuenta esto habremos de decidir que cuando Gestera presentó en 2 de junio de 1897 su solicitud para la adquisición de las tierras que ahora se reclaman, había ven-cido con exceso el plazo que fijó el Real Decreto citado para que pudiera concederse la propiedad a los poseedores ele te-rrenos realengos y por ese motivo el Intendente de Hacienda carecía de autoridad legal para conceder la propiedad en com-posición, pedida después de esa fecha, defecto que vicia de nulidad el título de Gestera.
Tampoco estaba facultado el Intendente de Hacienda de esta isla para vender en composición terrenos del Estado que no estuvieran cultivados a lo menos desde el 17 de abril de 1892; y de la solicitud de Gestera aparece que en esa fecha no estaban los terrenos en cultivo ya que en su solicitud de 2'de junio de 1897 afirmó que estaban en cultivo desde “hace tres años”, o sea desde junio de 1894, fecha posterior a la exigida por dicho Real Decreto como condición para que se *9pudieran vender terrenos en composición. La falta de cum-plimiento de esa condición anulaba también el título de Ges-tera.
¿Pero esta declaración de nulidad perjudica al apelante que compró de quien en el Registro de la Propiedad aparecía como dueño e inscribió su título?
Según los artículos 33 y 34 ele la Ley Hipotecaria la inscripción no convalida los actos o contratos que sean nulos con arreglo a las leyes, no obstante lo cual los actos que se ejecuten u otorguen por persona que en el registro aparezca con derecho para ello no se invalidarán en cuanto a tercero, una vez inscritos, aunque después se anule o resuelva el de-recho del otorgante en virtud de título anterior no inscrito o de causas que no resulten claramente del registro.
Como Riera es un tercero con respecto al contrato cele-brado por el Intendente interino de Hacienda en el año 1897 y don Manuel Gestera, pues no intervino en él, debemos con-siderar lo que dice respecto de ese contrato el registro de la propiedad para ver si del mismo resulta claramente el vicio de nulidad de que adolece el título de Gestera pues si es así esa nulidad habrá de afectarle.
El asiento de inscripción del título de Gestera según apa-rece en el registro de la propiedad, en lo pertinente, dice así;
i i * * * ''M * *
“El Estado es dueño de la finca de este número por derecho de conquista, según resulta de la referida primera inscripción en donde tiene acreditada la posesión; y como dueño representado por el Iltmo. Sr. Intendente General de Hacienda, don Alejandro Infiesta García, la vende mediante composición según expediente que al efecto se tra-mitó y fué aprobado por el Exemo. Sr. Gobernador General, a don Manuel Gestera, por precio de tasación, o sea 266 pesos 2 centavos, que el vendedor en la representación que ostenta confiesa ingresados en las arcas reales antes del acto de la escritura objeto de esta reso-lución. El mismo don Manuel J. Gestera y Gestera, mayor de edad, propietario, casado y vecino de esta capital, inscribe la finca de este número por título de compraventa en composición sin condiciones es-*10pedales y sin perjuicio de tercero. Todo lo referido consta del re-gistro y de la primera copia de una escritura otorgada en esta Capital a 29 de septiembre último ante el notario don Mauricio Guerra,
i i *'&*#** *
“Firmo la presente en San Juan de Puerto Rico a 12 de diciembre de 1897. José Ignacio Beyens.”
Como puede verse por la inscripción transcrita, de ella no resulta la causa de nulidad de que adolece el título de Gestera pues no da noticia al tercer adquirente de que la petición de venta en composición se hizo por Gestera después del 17 de abril de 1894, que era el plazo fijado por el Real Decreto de ese año para que los poseedores de terrenos rea-lengos pudieran adquirirlos por composición; ni de ella re-sulta tampoco el otro vicio de nulidad de no liaber estado los terrenos en cultivo a lo menos desde el 17 de abril de 1892 que era condición para que dicha clase de venta pudiera ha-cerse.
Sostiene sin embargo el demandante apelado que del regis-tro resulta claramente la nulidad del título otorgado a Ges-'tera porque no solamente consta en él que las tierras se for-maron por desecación de manglares sino también porque Ges-tera las obtuvo por compra en composición en el año 1897. cuando en esta fecha no estaba autorizada esa clase de venta.
No debió estar muy seguro el demandante acerca de este punto cuando no se limitó para probar el vicio de nulidad a presentar lo- que aparecía del registro con referencia a la finca en litigio y acudió a otros medios de prueba; pero de todos modos ni en la primera inscripción a favor del Estado Español, ni en la segunda a favor de Gestera, ni en las pos-teriores a ésta y anteriores a la de Riera consta que la finca se formara por desecación de manglares; y aunque así cons-tara esto no constituiría vicio de nulidad pues tal clase de tierras podían ser vendidas de acuerdo con el Reglamento y el Real Decreto de 1894 mencionados. La cita que se hace del caso de El Pueblo v. Dimas, supra, no tiene aplicación en este particular puesto que lo que entonces se declaró fué que *11las tierras obtenidas poit^Sesecaciúny'd.e manglares pertene-^cían al .Estado_.a-m.enos qneTii'énlgnaárNvaMamelítC”™'"
El lieelio de que conste en el registro qne la escritura de compraventa a favor de Gestera fué otorgada en el año 1897 no demuestra por sí solo vicio alguno de nulidad, pues el Eeal Decreto de 1894 no fijó plazo alguno para otorgar la escritura de venta. Ni podía otorgarse la escritura de tras-misión de la propiedad hasta una fecha indeterminada, posterior al 17 de abril de 1894 pues pucliendo solicitarse la pro-piedad en composición hasta ese día y siendo necesaria cierta tramitación posterior a la solicitud en cumplimiento del Real Decreto de 1894 y del Reglamento de 1884, no teniendo dichos trámites tiempo fijado para ultimarlos, la fecha del docu-mento tenía que ser más o menos posterior a dicho día y por tanto el que la escritura de Gestera tuviera la fecha de 1897 no demuestra en sí vicio alguno de nulidad.
Pero se sostiene que al que adquiere de quien en el re-gistro aparece como dueño no le hasta con examinar los libros de esa oficina para ver si de ellos resulta claramente vicio alguno de nulidad sino que si no quiere verse privado de los beneficios que a los terceros concede el artículo 34 de la Ley Hipotecaria deberá por los datos,que el registro arroje, acu-dir a otras oficinas a examinar los documentos que menciona el- registro para conocer por ellos si existe vicio de nulidad.
Entendemos que el artículo 34 que consideramos es claro y terminante en el sentido de que es en el registro donde debe aparecer el vicio de nulidad, siendo necesario que de él aparezca claramente el mismo para que perjudique a tercero. La ley lo dice así expresamente y, por tanto, só pena de vio-lentarla y de destruir el fin que persiguió el legislador al con-signar ese precepto, no puede sostenerse que el vicio de nu-lidad que no consta en el registro perjudique a tercero, por-que él pudo conocerlo si hubiera ido a examinar en otras ofi-cinas los documentos mencionados en el registro. Sería tam-bién agregar aia ley mandatos que no tiene. El legislador quiso que sólo la nulidad que apareciese del registro fuera *12la que perjudicara a tercero, y si hubiera querido que tuviera igual efecto la que apareciese fuera del registro pero en do-cumentos en él mencionados, lo hubiera dicho.
Pero es que la ley no quiso esto último, y se comprende fácilmente su razón recordando el fin primordial perseguido por el legislador al decretar la Ley Hipotecaria, que fué el de facilitar el crédito territorial, y a cuyo fin g'arantizó a los terceros que no serían perjudicados por los vicios de nu-lidad que no constasen claramente en el registro. Si, contra lo que dice la ley, no basta a los terceros lo que aparezca del registro, entonces se habrá destruido el crédito territorial pues las personas que quieran contratar con propiedad inmueble, si quieren estar garantidas contra vicios de nulidad de los títulos inscritos del dueño y sus antecesores en dere-cho, estarán obligados a hacer una peregrinación de oficina en oficina, y de pueblo en pueblo, por lejanos y extraños que sean, en busca y examen de los documentos, expedientes y actuaciones de cualquier-clase que estén mencionados en el registro. Si la ley hubiera tenido este propósito, entonces le hubiera bastado con no haber escrito el artículo 34 que co-mentamos.
Igual criterio hemos sostenido en cuestiones análogas y así en el caso de Méndez v. Celis, 20 D. P. R. 532, declaramos que por exigir el Código Civil que la causa de la deshere-dación se haga constar en el testamento, no es suficiente que en él se haga referencia a las causas expresadas en una de-manda de divorcio presentada en determinado tribunal; en el de Fantauzzi v. Vázquez, 22 D. P. R. 728, dijimos que cuando la ley impone a una persona fiadora el deber de se-ñalar ciertos bienes de su fiado el señalamiento deberá ha-cerse directamente y no mediante referencia a algún otro do-cumento o pleito; en el de Sánchez v. Hartzell, 26 D. P. R. 684, sostuvimos que aun cuando en el registro se hizo constar que una venta se verificaba sin perjuicio de los derechos que pudieran tener ciertas personas,,^omo no se de-terminaban esos derechos ni si se referían al dominio o a *13cualquier otro derecho real, no podían considerarse esas pa-labras por sí solas como determinantes de la existencia jurí-dica de una mención, y que si existía algún derecho no se inscribió de un modo específico, como requiere la ley, en el registro; y en. el caso de Vélez v. Camacho, 8 D. P. R. 37, establecimos que a los efectos de la Ley Hipotecaria, el ca-rácter de tercero ha de apreciarse con referencia a las ins-cripciones y anotaciones.
En la jurisprudencia española encontramos casos bastante análogos al presente.
Según la resolución de la Dirección General de los Be-gisíros de España de 4 de febrero de 1893, Lorenzo Lidueña compró en subasta pública a la Hacienda una finca pero luego la administración anuló ese título, entre otras razones, por haber existido en la publicación de edictos el defecto de ha-berse fijado éstos con cinco días de anticipación al remate. Lidueña inscribió su título en el registro y al pedirse la can-celación de su inscripción en virtud de la declaración de nu-lidad mencionada, la negó el registrador fundándose en que la finca estaba inscrita a favor de un tercero quien la adqui-rió sin que los motivos en que se .basa la nulidad aparecieran de las mismas inscripciones. En el recurso establecido contra esa resolución se argüía que en la escritura de venta a Lidueña y por tanto en el registro debía constar que la ena-jenación se anunció en el Boletín de 15 de junio de 1881 para el 15 de julio siguiente, día en que debía tener lugar la su-basta lo que probaba que en Berja no pudo publicarse el anuncio hasta el día en que allí se recibió el Boletín y por tanto que resultaba el vicio de nulidad de la venta por no tener el anuncio la publicidad legal por el tiempo mínimo de treinta días; y habiendo pretendido que copia de esa escritura se agregase al expediente y también certificación literal de la inscripción practicada en su virtud, fué negada la solicitud en cuanto a que la escritura se agregara al expediente por-que en él obraban los antecedentes necesarios para la reso-lución del recurso, pero se pidió al- registrador la certifica-*14ción literal de la inscripción y en ella no constaba que la ena-jenación se anunciara en el Boletín de 15 de junio de 1881, para el 15 de julio siguiente. Con tales antecedentes se sos-tuvo la negativa de cancelación del registrador por el fun-damento de que no resultaba del registro la causa que mo-tivó la anulación de la venta; que es criterio estrictamente legal por el interés de tercero “que sólo deben consultar los libros del registro al contratar sobre la propiedad inmueble” y que aunque las causas de nulidad constaren en el registro no pueden perjudicar a tercero pues “es preciso que resulten claramente del mismo registro.”
En 13 de mayo de 1903, 95 Jur. Civ. 778, el Tribunal Supremo de España dictó sentencia en la cual se consignó que como consecuencia de un expediente administrativo de apre-mio fue vendida en pública subasta una mina, que el que la compró la enajenó luego a otra persona y que después de todas esas inscripciones declarada la nulidad de la venta por defectos existentes en el expediente de venta, se entabló pleito para que se cancelaran, entre otras razones porque “el que viendo en el registro títulos anteriores no examina la legiti-midad de las adquisiciones que entre los mismos y el suyo pueda baber, debe imputarse la omisión a sí mismo porque la ley lo protege únicamente contra lo que no puede serle co-nocido.” Con tales antecedentes el tribunal declaró “que se-gún los preceptos claros y terminantes de los artículos 34. 36 y 37 de la Ley Hipotecaria, los actos o contratos que se ejecuten por persona que en el registro aparezca con derecho para ello no se invalidarán en cuanto a tercero, aunque des-pués se resuelva el derecho del otorgante por causas que no resulten claramente del mismo registro, ni pueden tampoco prevalecer contra terceros aquellas acciones rescisorias o re-solutorias que deban su origen a causas que no consten ex-plícitamente en aquél”; y también declaró que en el pleito “en que por tener inscrito el vendedor su derecho sin expre-sión de causa alguna que pudiera producir resolución del mis-mo, no necesita el comprador ninguna otra garantía para la *15seguridad de su adquisición.” En la sentencia de 16 de noviembre de 1910, 119 Jur. Civ. 338, se declara que “ '* * * los elementos que se citan no demuestran que en el registro de la propiedad constaran los extremos que se mencionan, y los adquirentes de las fincas no estaban obli-gados a tener en cuenta hecho que no figurase en la inscrip-ción y de los que no se revela tuvieran conocimiento.”
Las siguientes sentencias del Tribunal Supremo de Es-paña y resoluciones de la Dirección General de los Registros, sostienen también el principio de que al tercero con título, inscrito sólo le perjudican las causas de nulidad o de resci-sión que claramente consten en el mismo registro. Sentencias de 3 de julio de 1906; 105 J. C. 28; 3 de marzo y 4 de diciembre de 1909; 104 y 116 J. C. 18 y 595 respectivamente; y 8 de octubre de 1910; 119 J. C. 62. Resoluciones de 8 de julio y 20 de septiembre de 1911.
En el caso de Castelló et al. v. Pérez et al., 23 D. P. R. 763, el abogado de la parte ejecutante en un procedimiento judicial compró en la subasta decretada en él cierta finca, y pedida por ese motivo la nulidad de la venta después de haber pasado la finca a tercera persona e inscrito su título, se de-claró que aunque en el pleito que terminó con esa venta, el comprador era abogado de los ejecutantes, había comprado para su cliente, pero que aunque hubiera comprado para sí no podría esa nulidad perjudicar al tercer adquirente por-que en el registro no constaba, que dicha persona fuera abo-gado de los ejecutantes en ese procedimiento, aunque cons-taba que lo era en otro de las mismas personas.
En el caso de Fernández et al. v. Velázquez, 17 D. P. R. 757, que versó sobre reivindicación de fincas vendidas en su-basta judicial en un pleito que se alegó luego contener vicios de nulidad, estando las fincas al tiempo de la demanda en poder de tercera persona, se suscitó la misma cuestión que ahora nos ocupa al alegar los apelantes “que el demandado debió haber investigado la historia de su título más allá de los límites del registro, ya que el registro indicaba que una *16de las adquisiciones se había verificado como consecuencia de un pleito.” Nuestra resolución fue que puesto que el artículo 18 de la Ley Hipotecaria impone a los registradores el deber de calificar bajo su responsabilidad la legalidad de las escri-turas y la capacidad de los otorgantes, el demandado pudo confiar en la calificación del registrador. A esto agregaremos ahora que los registros están encomendados a abogados ca-paces que obtienen sus cargos por oposición y que además prestan fianzas para responder del buen desempeño de su cargo.
En resumen, pues, como es en el registro de la propiedad, y no en otras oficinas, donde deben constar claramente las causas de nulidad o de rescisión de los actos o contratos para que perjudiquen a un tercer adquirente con título inscrito, y como en este caso el vicio de nulidad del título de Gestera no consta del mismo registro, el apelante Eiera está prote-gido por el artículo 34 de Ley Hipotecaria contra ese vicio de nulidad.
El artículo 27 de Ley Hipotecaria dice que para los efectos de dicha ley se considera como tercero a aquel que no haya intervenido en el acto o contrato inscrito; pero como repe-tidas sentencias del Tribunal Supremo de España y también de este Tribunal han declarado que no puede considerarse como tercero al que adquiere conociendo los vicios de nulidad o las cargas que pesan sobre la finca que adquiere, conoci-miento que ha de revelarse evidentemente por hechos que for-zosamente tienen que herir los sentidos o por actos realizados por el supuesto tercero, según declaró la sentencia del Tribunal Supremo de España, de 23 de marzo de 1906, se sos-tiene por la parte apelada en este pleito que a Eiera no puede considerársele como tercero porque en la. fecha de la adquisición conocía la opinión del ingeniero don Armando Morales respecto a la legalidad del título de Gestera.
Podríamos prescindir de este argumento desde el momentoen que la propia parte apelada reconoce en su alegato que no se ha podido precisar si esa conversación de Morales' con *17Riera fué antes de la compra hedía por éste a Gestera, pero queremos decir que la opinión legal ele un ingeniero no puede nunca ser tenida en cuenta para apreciar si un título ha sido-, otorgado de acuerdo o con infracción de las leyes.
También quiere decirse que Riera pierde su condición de tercero porque tratando de pagar mucho dinero por la finca que Gestera adquirió por una pequeña cantidad, en vista de este hecho debió consultar la legalidad del título de Gestera y acudir a las oficinas públicas en busca de datos. El mayor o menor valor con que una finca aparezca en el registro no levanta por sí sólo presunción.alguna en contra de la legali-dad del título.
Por las razones expuestas debe revocarse la sentencia ape-lada y dictarse otra declarando sin lugar la demanda sin especial condena de costas.

Revocada la sentencia apelada y dictada otra declarando sin lugar la demanda sin especial condenación de costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Wolf.
Los Jueces Asociados Sres. del Toro y Hutchison firmaron conforme con la sentencia.